Citation Nr: 1129959	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The August 2005 rating decision denied service connection for hepatitis C.  The November 2006 rating decision denied the Veteran's claim for TDIU.

The Board notes that the above issues were remanded by the Board in October 2008 for further evidentiary development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The requested development having been completed, in relevant part, the issues now return to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record indicates that the Veteran's current diagnosis of hepatitis C is related to his active military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the full grant of benefits awarding service connection for hepatitis C, the Board notes that no further notification or assistance is necessary to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) Letter 211B (98-110), November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture. It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  VA also recognized that transmission of hepatitis C through jet injectors is "biologically plausible" and that it is essential that a report on which a determination of service connection is made include a discussion of all modes of transmission.

The Veteran contends that he acquired hepatitis C as a result of a blood transfusion he received in June 1980 during treatment at the hospital at Zaragoza AB Spain, following a motor vehicle accident.  The Board notes that the Veteran actually claimed that the blood transfusion took place in 1979 following his car accident, however, the record indicates that the car accident in Zaragoza happened in 1980.  

In this instance, the Board notes initially that the Veteran is currently diagnosed with hepatitis C as noted in various VA treatment records dating from December 2004.  As such the Board finds that the Veteran does have a current disability as required under 38 C.F.R. § 3.303 (2010).

With regard to in-service incurrence, as noted above, the record indicates that the Veteran was in a car accident on June 7, 1980, in Zaragoza, Spain in which he sustained a close head injury with mild to moderate cerebral contusion; multiple lacerations and contusions; a closed fracture of the left femur; and compression fractures of the spine.  Treatment records from the United States Air Force Clinic, Zaragoza, Spain, suggest but do not specifically confirm that the Veteran did receive a blood transfusion following the accident as a result of low hematocrit (hct) counts.  Specifically the Board notes the June 10, 1980, transfer form which notes that the Veteran was in receipt of IV fluids or blood.  There is no indication on the form as to which of those the Veteran received although it is clear from the numerous medical records that the Veteran did receive IV fluids, but the Veteran's hct level was at 32.9 at admittance, and a subsequent clinical record had a notation that stated that if the Veteran's hct was less than 32, the Veteran was to be given a unit.  The Board further notes that the Veteran had several lacerations from the accident that had to be sutured and underwent surgery with insertion of a rod to fix the left femur.  Finally, the Board observes a June 14, 1980, nursing note which indicates that the Veteran had a small amount of blood loss following an incident where the IV became disconnected.  Given the nature of the accident and the Veteran's injuries, it is reasonable to believe that the Veteran did receive a blood transfusion as he claims.  

With regard to hepatitis C risk factors, the record notes that other than receiving a blood transfusion prior to 1992, the Veteran's only other risk factor is that he has tattoos.  There is nothing in the record to indicate that the Veteran has ever used intravenous (IV) drugs, had hemodialysis, used intranasal cocaine, participated in high-risk sexual activity, worked as a health care worker, or shared toothbrushes or razor blades.  The only reference in the record to drugs includes service treatment records which indicate that the Veteran had tested positive for THC; was assessed as a user of cannabis; and participated in a drug rehabilitation program between September 1982 and December 1982.  The record supports the Veteran's contentions that the most likely source of his hepatitis C was a blood transfusion prior to 1992.  Moreover, the Board notes that the Veteran only need to show that a risk factor could have caused his hepatitis C.  As it is impossible to determine exactly whether the risk factor noted is responsible, it is at least as likely as not that the Veteran could have contracted hepatitis C from a blood transfusion received in 1980 following his car accident.  Therefore, the Board finds that this evidence is at least in equipoise regarding being favorable or unfavorable.  Accordingly, the benefit-of-the-doubt rule applies and the Board will resolve such reasonable doubt in the Veteran's favor on this point  38 U.S.C.A. § 5107(b) (West 2002).

In consideration of all of the above, including the Veteran's statements regarding the blood transfusion he received during treatment for his injuries incurred from the in-service motor vehicle accident, coupled with the lack of other risk factors, the Board finds there is relative equipoise as to the positive and negative evidence that the Veteran's hepatitis C was incurred during active duty service.  Accordingly, the benefit-of-the-doubt rule applies and the Board determines that service connection should be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hepatitis C is granted.


REMAND

Although further delay is regrettable, additional development is necessary in order to adjudicate the remaining issue on appeal.

The Board acknowledges that the Veteran has asserted a claim of unemployability due to his service-connected disabilities, to include the now service-connected disability of hepatitis C, as noted above.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In this instance, the Veteran is currently service connected for status post femur fracture with avascular necrosis of left hip with one-half inch shortening, rated as 30 percent disabling, and back condition associated with status post femur fracture with avascular necrosis of left hip with one-half inch shortening, currently rated as 20 percent disabling, with a combined rating of 40 percent.  The Board notes that the Veteran does not currently have a combined rating sufficient to meet the schedular standard, however, as the Veteran has just been granted service-connection for hepatitis C, the Board finds that the Veteran's claim for TDIU must be reevaluated to consider the now service-connected hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Additionally, in a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An examination is warranted in this regard.

The Veteran should be scheduled for a VA examination, and the examiner should be asked to conduct a physical examination of the Veteran, review of the medical evidence, and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (to include:  status post femur fracture with avascular necrosis of left hip with one-half inch shortening, back condition associated with status post femur fracture with avascular necrosis of left hip with one-half inch shortening, and hepatitis C) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed should be provided.   

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3. After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


